United States Court of Appeals
                                                              Fifth Circuit
                                                            F I L E D
                 UNITED STATES COURT OF APPEALS
                          FIFTH CIRCUIT                     August 15, 2007

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 07-30257
                         Summary Calendar


                       WILLIAM O. SCALLION,

                                               Plaintiff-Appellant,

                              versus

                JOHNNY RAY NORMAN, individually and
              in his official capacity as Sheriff of
           Red River Parish; ALVIE MYERS; TRACY SCOTT;
                    SIDNEY JACOBS; JOHN MAHFOUZ,

                                              Defendants-Appellees.


           Appeal from the United States District Court
               for the Western District of Louisiana
                           (5:06-CV-147)


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     William Scallion challenges,      pro se, the adverse summary

judgment, based on qualified immunity, for his 42 U.S.C. § 1983

action against Probation Officer Alvie Myers, Officer John Mahfouz,

and Sheriff’s Deputies Tracy Scott and Sidney Jacobs.    (He does not

contest the summary judgment awarded Sheriff Ray Norman.)    Scallion

claimed conspiracy, false arrest, and unlawful search and seizure

by these defendants, stemming from his arrest for, inter alia,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
possessing methamphetamine with intent to distribute. (As discussed

infra, the State requested, and the state criminal court ordered,

Scallion’s charges nol prossed.)

     In contending the district court erred in holding these four

defendants entitled to qualified immunity, Scallion claims they

acted   unreasonably    and    beyond       their   official   capacity.     The

uncontested facts follow.

     Around July 2004, Myers was informed narcotics were being

distributed from a residence in Red River Parish, Louisiana.               Myers

contacted Deputy Scott, who, with Myers, listened to a confidential

informant’s telephone conversation, revealing methamphetamine would

be delivered to that residence in a green Ford pick-up truck on 30

July 2004.

     On that day, shortly after officers stopped a green Ford pick-

up truck, Myers, Jacobs, Scott, and Mahfouz arrived on the scene.

While   Myers   spoke   to    the   truck’s     driver,   with   whom   he   was

acquainted, Scott, with weapon drawn, went to the passenger side,

where Scallion was sitting, and ordered him to exit the vehicle.

Scott performed a pat-down search, handcuffed Scallion, and advised

him the Sheriff’s Department had been informed his truck was

transporting illegal drugs.         Scott then asked Scallion for consent

to search his truck. Scallion agreed and signed a consent-to-search

form after it was read to him.




                                        2
       The search of Scallion’s truck produced $856.00 in cash,

numerous plastic bags containing powder residue, prescription drugs,

a handgun, and a container holding methamphetamine.          In response to

his criminal indictment, Scallion filed, and the state criminal

court granted, a motion to suppress the evidence obtained during the

search. At the State’s request, that court subsequently ordered the

charges against Scallion nol prossed.           Scallion then filed this

action.

       A summary judgment is reviewed de novo.      Triple Tee Golf, Inc.

v. Nike, Inc., 485 F.3d 253, 261 (5th Cir. 2007).          Such judgment is

appropriate when the summary-judgment evidence “show[s] that there

is no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law”. FED. R. CIV. P.

56(c).    As discussed below, as well as essentially for the reasons

stated in the district court’s detailed opinion according qualified

immunity to the four defendants, summary judgment was proper.

       Scallion first contends Myers is not entitled to qualified

immunity because he acted unreasonably by contacting Scott, after

learning of drugs being sold at a specific Red River Parish

residence; and listening, with Scott, to the telephone conversation

revealing methamphetamine would be delivered to that residence in

a green Ford pick-up truck. See Haggerty v. Tex. S. Univ., 391 F.3d
653,   655   (5th   Cir.   2004)   (qualified   immunity   protects   public

officials from civil liability if, viewing the alleged facts in the


                                      3
light most favorable to the plaintiff, the official’s conduct did

not violate a constitutional right so clearly established that the

conduct was unreasonable).

      Scallion fails to identify a clearly-established constitutional

right violated by Myers.         See id. (first step in qualified-immunity

analysis is identifying a clearly-established constitutional right

that has been violated); Malley v. Briggs, 475 U.S. 335, 341 (1986)

(qualified immunity protects “all but the plainly incompetent or

those who knowingly violate the law”).           Moreover, Scallion has not

produced any evidence showing Myers participated in the decision to

arrest Scallion or search his vehicle. See, e.g., Cinel v. Connick,

15 F.3d 1338, 1343 (5th Cir. 1994) (civil conspiracy requires

plaintiff to demonstrate an agreement among defendants to act

illegally and an actual violation of a constitutional right).

      Scallion next asserts Jacobs, Mahfouz, and Scott are not

entitled to qualified immunity because they lacked probable cause

to arrest him and searched his vehicle without a warrant. Probable

cause exists “when the totality of the facts and circumstances

within a police officer’s knowledge at the moment of arrest are

sufficient for a reasonable person to conclude that the suspect had

committed or was committing an offense”.            Glenn v. City of Tyler,

242 F.3d 307,   313   (5th    Cir.   2001)   (internal   quotation   marks

omitted).    When officers have probable cause to believe a suspect’s

vehicle contains contraband or criminal evidence, they may search


                                         4
it without a warrant, pursuant to the automobile exception to the

warrant requirement.          Mack v. City of Abilene, 461 F.3d 547, 552-53

(5th Cir. 2006).

       Scallion maintains the defendants lacked probable cause because

they     failed   to    verify       the   information    provided     by   Myers’

confidential informant before relying on it to arrest Scallion and

search his vehicle.           Without probable cause, he claims, both the

arrest and search were sufficiently unreasonable to defeat qualified

immunity.

       The totality of facts and circumstances within the defendants’

knowledge    when      they    arrested    Scallion    were   sufficient    for   a

reasonable    officer         to   conclude    Scallion   criminally    possessed

narcotics.    These three defendants had previously used, and found

reliable,     information          from    Myers’     confidential     informant.

Reasonable law-enforcement officers may rely without investigation

on information from a trustworthy source.              See Hart v. O’Brien, 127
F.3d 424, 443-44 (5th Cir. 1997), abrogated on other grounds, as

recognized by Spivey v. Robertson, 197 F.3d 772, 775-76 (5th Cir.

1999).    Having probable cause, the defendants’ arrest of Scallion

and search of his vehicle were not unreasonable.

                                                                     AFFIRMED




                                           5